Filed 8/7/20; certifid for publication 9/1/20 (order attached)




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                 DIVISION ONE


 JUSTIN LAND,
          Plaintiff and Appellant,
                                                                 A153959
 v.
 CALIFORNIA UNEMPLOYMENT                                         (Alameda County
 INSURANCE APPEALS BOARD et al.,                                 Super. Ct. No. RGl6825540)
          Defendants and Respondents.


         Justin Land appeals from the denial of his petition for a writ of
administrative mandamus (Code Civ. Proc., § 1094.5) challenging the denial
of unemployment insurance benefits. We reverse on the ground the
California Unemployment Insurance Appeals Board (Appeals Board or
Board) prejudicially abused its discretion in refusing to consider additional
evidence proffered by Land. We appreciate that the Appeals Board has
considerable discretion in allowing or refusing to consider new evidence.
However, given the particular circumstances here, we conclude the proffered
evidence should have been accepted and considered.
                                                 BACKGROUND
         For a little over 10 years, Land worked as a field service specialist for
DISH Network LLC (Dish).
         On June 17, 2015, Dish received a customer complaint that Land had
“failed to complete his work” (the Cotati complaint). The customer reported

                                                            1
that in the middle of the service call, Land informed her “he would return the
following day but [he] never came back or called to follow up.” A review of
the log for Land’s service van confirmed that he left the job site for
approximately 40 minutes while he was still “clocked into the job.”
      When Dish personnel interviewed Land about the complaint, he
admitted leaving the job site to go to the bank during a download. He also
admitted he had “promised that he would return the following day to fix the
issue.” He further admitted he had failed to return, claiming he simply
“forgot to call the customer.” He also confirmed that at no time did he call for
help or contact Dish management for assistance.
      Land’s supervisor filled out an “Employee Consultation” form, stating
Land had “been advised in New Hire Orientation, in FSS training and during
All Team Meetings that [technicians] must always clock in and out accurately
and they must always status themselves accurately.” Additionally, he had
been part of discussions “with the team that, other than meal and rest
breaks, they are to clock in and out from the phone banks in the office.”
Land’s supervisor also noted the Dish employee handbook included examples
of unacceptable conduct, including the following: “ ‘Falsification of Company
records—e.g., omitting facts or giving wrong or misleading information’ and
‘Violation of or failure to adhere to any DISH procedure, rule, regulation,
system, standard or guideline whether in this Handbook, posted or
communicated in training materials, verbally, in memo form or observed in
practice.’ ”
      The consultation form, dated June 23, also stated it was a “Final
written notice” issued “due to policy violation: Falsification of Company
records—giving wrong or misleading information. Failure to adhere to
company policies.” It additionally warned, “Any further incidences may lead


                                        2
to further disciplinary action, up to and including termination.” Land signed
the form on June 29 and did not provide any comments in the space provided
for employee comments.
      On June 28, the day before Land signed the consultation form
pertaining to the Cotati complaint, Dish received another customer complaint
(the Santa Rosa complaint). The customer reported that Land had come to
her house on his day off with his “school age daughters” to fix a problem with
her Internet. The customer claimed she was now “missing items from her
home and believe[d] one of [Land’s] children took the missing items.”
      A regional manager and human resources adviser interviewed Land
about this complaint on July 2 and completed another employee consultation
form, dated July 9, documenting Land’s responses. Land admitted “going to
the customer’s home off the clock and taking his daughters.” The
consultation form also noted Land had completed a training course on
June 14, which had “provided [him] with clear guidance on company
expectations concerning ethical behavior and appropriate customer
interaction.” Additionally, “[t]hroughout his tenure,” Land had “received
training and reminders that he cannot provide any service work to a
customer off the clock and without a valid work order,” and that he “cannot
provide his personal contact information.” This consultation form, as had the
prior consultation form, also cited to the employee handbook. Land signed
the consultation form and once again did not provide any comments in the
space provided for employee comments.
      The July 9 consultation form also stated it was serving as “a
termination notice” due “to the severity of the issues” and specifically, “due to
policy violation: Falsification of Company records—giving wrong or
misleading information [and] Failure to adhere to company policies.”


                                        3
      Land subsequently applied for unemployment benefits.
      As is statutorily required, the Employment Development Department
(EDD) notified Dish. Dish responded that Land had been “discharged for
violation of a company policy,” but provided no other information.
      In an interview with the EDD, memorialized in its “Record of Claim
Status Interview Misconduct” setting forth the “summary of material facts
and reason for [its] decision,” Land admitted he had failed to finish the Cotati
job. He told the EDD he “basically left b/c lady was being rude and wanted it
done b/c she wanted to leave.” Land also acknowledged that he had told the
customer he would return the next day to finish, but again said he “just
forgot to go back the following day.” He further admitted that as a result, he
had been “suspended and written up.” He stated he was discharged after
giving out his personal number to the Santa Rosa customer, returning to the
customer’s home while off duty with his children, and failing to let Dish know
when the customer later called him complaining about missing items she
suspected his children had taken. Land maintained he was not aware of any
company policy regarding giving out personal numbers, stating “every tech
gives out their ph#’s to avoid trouble calls.”
      The EDD determined Land was ineligible for unemployment benefits
under Unemployment Insurance Code1 section 1256 because he had been
discharged for breaking “a reasonable employer rule.” Land knew or should
have known that his actions could result in termination because of the final
written notice he had received at the “end of June due to customer complaint
re failure to finish job.” The EDD concluded Land’s actions were “a
substantial breach of material duty to follow a policy which should have been


      1All further statutory references are to the Unemployment Insurance
Code unless otherwise indicated.

                                         4
known and therefore willful,” and his actions “injured the employer’s interest
by making co[mpany] potentially liable.”
      Land, in propria persona, filed an “Appeal Form.” He maintained he
was unaware of any Dish policy forbidding employees from giving out their
personal contact information to customers and from performing work during
off hours, and asserted Dish had never “taught [this policy] in training.” He
claimed he had gone back to the Santa Rosa customer’s house “to prevent a
trouble call (R12) and to save the company money for a truck roll,” and that
he would not have done so had he been “aware of these policies.”
      The “Notice of Hearing” before an administrative law judge (ALJ)
instructed Land to “Bring all documents and witnesses necessary to support
your case.” It further stated, “Evidence is rarely accepted after the
hearing.”
      At the hearing, the ALJ first went over several documents in the file,
including the record of the claim status interview, the determination/ruling
notice, and Land’s appeal letter. The ALJ asked Land if he had had “an
opportunity to review the papers” and if they could be entered “into the
record.” Land replied, “Yeah.”
      The ALJ next had Dennis McGowan, Dish’s operations manager,
testify. The ALJ asked McGowan to “[i]nclude dates if you would.” McGowan
stated Dish had received a complaint from a customer that Land had gone to
the customer’s home while “off-the-clock on his own time to do work” with his
children (the Santa Rosa complaint). The customer claimed items were
“missing from her house.” The ALJ asked McGowan what time Land had
gone to the customer’s house. McGowan was not sure. The ALJ then asked,
“But it was on June 28?” McGowan replied, “Yeah.” Land did not object or
correct the ALJ or McGowan.


                                      5
      McGowan further stated that prior to that incident, Dish had
“retraining on we only go to customers’ homes with appointments.”
McGowan also stated, “[W]e’re not supposed to give out our own personal
phone number.” He then stated that on June 8, Land had “signed off” on a
“training” “about pride and professionalism,” and part of that training “was
making sure you’re clocked in. That we don’t give out our personal phone
numbers because that’s there to protect” the employees. McGowan had
spoken to Land after the Santa Rosa incident, and Land had said he had gone
back to the house because he did not “want to get hit for what we call an R-
12, meaning a trouble call.” Technicians “get incentives by making sure that
we don’t go back after 12 days,” “[s]o he was giving out his number so he
could kind of protect his bonus.” Additionally, McGowan stated technicians
are provided with “their own company phone that they’re supposed to use.”
      The ALJ asked McGowan if Land had been written up for “this or
similar [¶] . . . [¶] . . . transgressions in the past,” and McGowan replied Land
had been “written up for not being clocked into a job that he was supposed to
be at” the week before, “on June 23rd” (the Cotati complaint). McGowan
explained Land left the job site “to go to the bank and he was written up for
violating the policy of not clocking out of that customer, putting in a different
scheduled event.” The customer had “called and complained that he told the
customer he would go back the next day and he did not and we weren’t aware
of that until the customer called.” McGowan had spoken to Land about this
incident as well, and learned there had been no “work order set up for the
next day” and Land “was going back on his own time.” Land had told
McGowan he “was frustrated with that customer and he just wanted to, you
know, get out of there.”




                                        6
      The ALJ then entered into evidence the roster log for training and the
two employee consultation forms Land had signed. Before doing so, the ALJ
asked Land if he had had the opportunity to review the documents and if
they could be entered into evidence. Land replied, “That’s fine. Yes.”
      Before Land testified, the ALJ asked him if he had any questions for
McGowan. Land only sought to clarify that he was working on the day of the
June training.
      Land then testified. As to the “failure to log out” during the Cotati
service call, Land stated he was at the customer’s house for a reoccurring
problem, and it had been “a stressful day.” According to Land, “a lot times
[technicians] don’t log out. We take a . . . 15-minute break if we’re stressed.”
At the time, he had wanted a drink, but did not have any money. Since he
had started a software download, which would take “up to an hour,” he left
the site and went to the bank, which “took a little longer than I thought, so it
went over my 15-minute break.” Land returned to the job but noticed “some
more problems reoccurring,” so he told the customer he would return the next
day. But the following day, it “completely slipped [his] mind” to return. He
claimed he did not give the customer his personal number, but agreed he
“usually” did with some customers. He asserted “a lot of the technicians, we
give out our personal numbers to avoid these R-12 trouble calls.” He
admittedly did not inform Dish he had “left the job undone” and that he was
supposed to return the following day.
      The ALJ next asked about the “June 28th job. That’s the job in which
the employer testified that it was notified that you returned on your off-the-
clock with your children” (i.e., the Santa Rosa service call). Land did not
object to or attempt to correct the date referenced by the ALJ. Rather, he
replied, “Yeah.” He then admitted he had given the customer his personal


                                        7
phone number, but claimed he did so as a “good-faith judgment” to “try to
build a relationship with our customers.” The customer had called while he
was out with his family on his day off, and she was having problems with her
Internet. Land returned to the customer’s house and went in, taking his two
daughters with him. The customer gave the girls cookies and allowed them
to “play in her bedroom.” He fixed the ethernet cable, “a quick fix,” and was
in the house for about “5, 10 minutes.” A week or so later, according to Land,
the customer called him stating she “was missing . . . something from her
house” and “accused” his children of stealing. Land maintained he had only
returned to the customer’s house, while off duty, “on a good-faith judgment.”
However, he admitted he would have “been dinged on [his] work
performance” if the customer had called Dish about the Internet problems.
He claimed he was not aware of any policy regarding giving out personal
phone numbers. Although he acknowledged he “probably did” a “June 14th”
training, he claimed “those things, usually we just—some of ’em we just kind
of whip through it.”
      During the hearing, a friend of Land’s godmother appeared to “support”
Land. On inquiry by the ALJ, the woman acknowledged she had never met
Land and had no personal knowledge about the events in question. The ALJ
ruled she would not be testifying, stating she had no “firsthand percipient
information regarding the issues.”
      After taking the matter under advisement, the ALJ issued a three-page
ruling which included sections entitled “Issue Statement,” “Findings of Fact,”
“Reasons For Decision,” and “Decision.” The ALJ upheld the EDD’s denial of
unemployment benefits because Land had been discharged for misconduct.2


      2  We discuss the ALJ’s findings of fact and reasons for decision in more
detail, infra.

                                       8
      Land, still in propria persona, appealed to the Appeals Board. The
Board sent him an acknowledgement letter stating, among other things, that
any request to present new or additional evidence had to be accompanied
with an explanation as to “why it was not given to the [ALJ] at the hearing,
and why it is important to the case.”
      Land then submitted a declaration from the Santa Rosa customer to
“correct” a factual mistake in the ALJ’s decision which he claimed
erroneously stated the “ ‘Triggering Event’ leading to claimant’s termination
was mistakenly identified as taking place on June 28th and June 29th, 2015.”
The customer declared she did not know the exact date of the service call, but
she “believe[d] it to be right after the Memorial Day holiday,” on that Monday
or Tuesday, with a return call on Wednesday. She did not make a complaint
to Dish, however, until “June of 2015, approximately three to four weeks
after the May 2015 installation date.” Land explained that it was not until
he reviewed the ALJ’s decision that he “realized that certain factual
chronological information” recited “as the basis for the finding of misconduct
was incorrect.”
      The Appeals Board forwarded the declaration to Dish, informing it that
it could not “submit a response to the enclosed material at this time.” The
Board further advised that if the declaration contained “new or additional
evidence,” the Board would not consider it “unless there [was] good reason
why it was not presented” to the ALJ, and if the Board did consider the
evidence, Dish would then be given an opportunity to respond. The Board
ultimately refused to consider the declaration.
      After reviewing the record, the Appeals Board adopted as its own the
ALJ’s findings of fact, supplemented with one additional finding by the




                                        9
Board. The Board also adopted the ALJ’s reasons for decision, with one
modification consisting of a revised final paragraph.3
      Land retained counsel and eventually filed a first amended petition for
writ of administrative mandamus to compel the Appeals Board and EDD to
set aside the denial of benefits.4
      Land claimed the Dish policy he assertedly violated by providing his
personal number to a customer and performing work off-duty was “unknown”
to him and not set forth in “any writing.” And, “[e]ven assuming the alleged
policy existed” and provided a sufficient basis for termination, his violation
was insufficient to “constitute the judicially mandated degree and nature of
‘misconduct’ that would justify denying” his unemployment insurance

      3   We also discuss the Appeals Board’s decision in further detail, infra.
      4  In his original writ petition, Land did not name Dish as a real party
in interest. In his amended petition, Land “added” Dish as a real party in
interest, and at that point, the Appeals Board and EDD demurred on the
ground Dish was an indispensable party but could not be joined because the
statute of limitations had run. Before the trial court could rule, Dish filed its
own a notice of “joinder,” and then moved for judgment on the pleadings on
the ground it was an indispensable party but had not been named in the
original petition and the statute of limitations had run. It further asserted
that if the court found it to be an indispensable party, the court should
dismiss the entire writ proceeding. The Appeals Board and the EDD
demurred again on the same ground. Land filed opposition, and after a
hearing, the court granted Dish’s motion for judgment on the pleadings but
overruled the Board and EDD’s demurrer. Accordingly, Dish is not a party to
this appeal. Even though Land prevailed on the indispensable party issue,
he briefed the issue in his opening brief, anticipating the Appeals Board and
EDD would raise the issue. However, they chose not to do so, asserting the
issue is “moot.” Land nevertheless claims the issue is not moot because “the
ruling creates issue preclusion on the recurring issue” and asks that we
address the issue. We decline to do so. (See City of Santa Monica v. Stewart
(2005) 126 Cal.App.4th 43, 70 [“Courts are not free to render advisory
opinions regarding controversies which the parties fear will arise, but which
do not presently exist.”].)

                                        10
benefits because he “acted reasonably in the good faith exercise of judgment”
in providing his personal number to a customer.
      He also maintained the ALJ’s findings were “mistaken” as to the
sequence of events and the Appeals Board’s findings were “incorrect” in that
the policy he purportedly violated was not written and he had no other prior
policy violations. He further maintained the Board had improperly “refused
to consider” the customer declaration that assertedly showed the ALJ’s
findings were based on a “mistake” as to the factual chronology. As to why he
had not presented this declaration earlier, Land stated he was not
represented by counsel at the administrative hearing and “[h]e could not
reasonably be required to anticipate that the ALJ would fail to comprehend”
the correct timeline of events. Finally, he asserted Dish had failed to provide
the EDD with “facts sufficient to overcome the presumption in section 1256
that he was terminated for reasons other than misconduct.” He claimed he
was “entitled to the statutory presumption” and the EDD had “erroneously
denied benefits based solely on [his] statement.”
      In support, Land submitted a declaration by his attorney stating the
Santa Rosa incident occurred in May 2015 and Dish did not respond to
discovery requests (after it had been dismissed from the mandamus
proceeding). Counsel further opined as to standard industry practices in the
cable technician industry. Land did not offer any explanation as to why this
information had not, or could not, have been presented earlier. The Appeals
Board and EDD objected to the declaration.
      The Appeals Board and EDD also opposed issuance of a writ. They
claimed Land had properly been denied unemployment insurance benefits
because he had been discharged for misconduct. In particular, Land
“engaged in unethical, financially self-interested misconduct which:


                                      11
(1) sought to improperly boost his paycheck,” by “running personal errands
‘on the clock,’ and performing off-the-books work to improperly maintain a
bonus”; “(2) significantly harmed DISH’s customer relations”; and
“(3) exposed DISH to legal liability that it should never have been exposed
to.” Furthermore, Land “knew—or should have known—that his actions
violated company policy” because he had participated in a June training,
“which discussed the importance of not giving out personal telephone
numbers, doing off-the-clock work, or clocking out of a job improperly.”5 And,
after the June 23 incident, Land’s supervisor had “emphasized to [Land] that
he had to ‘make sure that you’re clocked in when you’re supposed to be’ and
that he could not return to job sites unless formal works [sic] orders had been
entered.” Land had also “ ‘received training and reminders that he cannot
provide his personal contact information to customers,’ ” and “ ‘throughout
his tenure with Dish, [Land] has received training and reminders that he
cannot provide any service to a customer off the clock and without a valid
work order.’ ” Finally, the Appeals Board and EDD noted Dish “did submit a
letter to [the EDD] within the required timeframe,” and in any case, Land’s
own testimony, “rebutted section 1256’s presumption that he was not
discharged for misconduct” by admitting to the misconduct.
      The trial court issued a tentative decision denying Land’s writ petition,
which Land contested.
      On the morning of the hearing, Land submitted a third declaration,
this one self-authored, stating the Santa Rosa incident occurred in May, not
in June, Dish had no written policies about not giving out personal phone

      5  The Appeals Board and the EDD acknowledged that although Land’s
former supervisor testified the training was on June 8, the second “Employee
Consultation”/termination notice stated it was June 14. The training sign-in
sheet, itself, specifies the “Date Range” was June 8–12.

                                      12
numbers, the Santa Rosa customer found the missing items from her home,
and the Cotati incident occurred on June 8, prior to a training that occurred
on June 14.
      Stating it was “not sure I’m going to even consider it at all,” the court
called for argument by counsel.
      Land’s attorney took issue with the trial court’s “reliance” on the
paragraph of the ALJ’s decision modified by the Appeals Board, claiming the
court’s job was to “focus on whether the findings of the administrative agency
that you’re reviewing are supported. And so it’s important that you address
the correct findings, not when—that the ALJ made that was deleted but the
actual finding of the Board.” Next, counsel asserted there was no written
policy regarding working off the clock, but maintained “to the extent it was
an oral policy, what [Dish] meant was side jobs; in other words, you don’t use
your skill as a technician to do a job that you’re paid for or maybe you’re not
paid for, but it otherwise would be available . . . .” At this point, the court
asked, “So you’re saying the company said it was okay to go places on your
own time, bring your children. Wouldn’t there be liability issues potentially?
You don’t have a—it sounds like an incredibly bad business practice.”
Counsel responded, “Well, no. It’s actually good customer service to allow the
tech to make a minor adjustment,” but that the customer called when Land
was with his children and told him it was okay to bring them. The court
noted, “It’s not up to her. [H]e’s the employee, and he knows his company
wants him to work on the clock for so many reasons. One, that they get paid
more. Two, . . . that they track what’s going on. . . . There are certain liability
questions if someone was injured or if property was stolen. I mean, there’s
all kinds of reasons why that makes good business sense.”




                                        13
      Finally, counsel took issue with the Appeals Board’s characterization of
Land’s conduct—as “not simply an error in judgment, but a willful or wanton,
substantial breach of his duty to the employer, tending to injure the
employer” —pointing to the “fundamental humanitarian policy” underlying
the unemployment benefit statutes. Thus, even if his conduct had justified
termination, it did not “constitute the degree of misconduct” necessary for
denial of unemployment benefits. When the court observed there had been
more than one incident, counsel maintained that even considered together,
the two incidents “were a relatively short period of time when he was going
through a difficult time.” Counsel further asserted both incidents actually
occurred prior to the “June 14th training,” and it was the complaints that
were made thereafter.
      Counsel for the Appeals Board and the EDD, in turn, objected to Land’s
belated declaration, pointing out the record was “limited to the records below
and extraordinary circumstances to justify departing [from] that. They have
had a year and a half since they filed the case.” Counsel further argued the
Board’s decision was supported by sufficient evidence.
      The court took the matter under submission, and later in the day
adopted its tentative ruling as its final decision and denied Land’s writ
petition.6
                                   DISCUSSION
A. Applicable Standards of Review
      Trial Court’s Review in Administrative Mandamus
      The parties do not dispute that the trial court was called on in this case
to exercise its “independent judgment” in reviewing the administrative



      6   We discuss the trial court’s order in more detail, infra.

                                         14
record. (Paratransit Inc. v. Unemployment Ins. Appeals Bd. (2014) 59 Cal.4th
551, 562 (Paratransit).)
      In Fukuda v. City of Angels (1999) 20 Cal.4th 805 (Fukuda), our
Supreme Court explained that, “In exercising its independent judgment, a
trial court must afford a strong presumption of correctness concerning the
administrative findings, and the party challenging the administrative
decision bears the burden of convincing the court that the administrative
findings are contrary to the weight of the evidence.” (Id. at p. 817; Interstate
Brands v. Unemployment Ins. Appeals Bd. (1980) 26 Cal.3d 770, 774–776,
780–781.) “[T]he presumption provides the trial court with a starting point
for review—but it is only a presumption, and may be overcome. Because the
trial court ultimately must exercise its own independent judgment, that court
is free to substitute its own findings after first giving due respect to the
agency’s findings.” (Fukuda, at p. 818.) An “abuse of discretion [by the
administrative agency] is established if the court determines that the
findings are not supported by the weight of the evidence.” (Code Civ. Proc.,
§ 1094.5, subd. (c).)
      Thus, “under the independent judgment standard, ‘the trial court
begins its review with a presumption that the administrative findings are
correct, [but] does not defer to the fact finder below and accept its findings
whenever substantial evidence supports them. Instead, [the court] must
weigh all the evidence for itself and make its own decision about which
party’s position is supported by a preponderance. [Citation.] The question is
not whether any rational fact finder could make the finding below, but
whether the reviewing court believed the finding was actually correct.’ ”
(Coastal Environmental Rights Foundation v. California Regional Water
Quality Control Bd. (2017) 12 Cal.App.5th 178, 188 (Coastal Environmental).)


                                        15
      Standard of Review on Appeal
      In reviewing a trial court’s judgment in a mandamus proceeding
wherein the lower court has exercised independent review, “an appellate
court determines whether the independent ‘findings and judgment of the
[trial] court are supported by substantial, credible and competent evidence’ in
the administrative record. [Citations.] ‘[A]ll conflicts must be resolved in
favor of the respondent and all legitimate and reasonable inferences made to
uphold the superior court’s findings; moreover, when two or more inferences
can be reasonably deduced from the facts, the appellate court may not
substitute its deductions for those of the superior court.’ ” (Paratransit,
supra, 59 Cal.4th at p. 562.)
      “However, the appellate court may disregard the superior court’s
conclusions when the probative facts are undisputed and clearly require
different conclusions. [Citations.] ‘ “Appellate review in such a case is based
not upon the substantial evidence rule, but upon the independent judgment
rule.” ’ ” (Paratransit, supra, 59 Cal.4th at p. 562; accord, Moustafa v. Board
of Registered Nursing (2018) 29 Cal.App.5th 1119, 1129 [where the
underlying conduct that gave rise to convictions was undisputed, whether
criminal convictions could support disciplinary action presented question of
law]; City of Pleasanton v. Board of Administration (2012) 211 Cal.App.4th
522, 537 [where probative facts were undisputed, whether petitioner was
entitled to additional retirement benefits predominantly involved questions
of law and appellate court would review those issues “without deference to
the trial court’s findings and conclusions”].)
      Likewise, whether the trial court applied the correct standard in
reviewing the administrative record is a question of law, which we review de
novo. (Coastal Environmental, supra, 12 Cal.App.5th at pp. 187–188.)


                                        16
B. The Trial Court’s Reference to the ALJ’s “Reasons for Decision,”
   Rather Than to the Appeals Board’s Modification Thereof
      We first address Land’s assertion that the trial court reviewed the
“wrong” findings, i.e., those made by the ALJ rather than by the Appeals
Board, and therefore committed legal error. We treat this as a claim the trial
court erred in bringing to bear its independent judgment and therefore
review the issue de novo.
      Land is correct that the agency decision subject to review by way of
administrative mandamus is the decision of the Appeals Board, and not the
decision of the ALJ. (§ 410.)
      What Land overlooks, however, is that the Appeals Board found each of
the ALJ’s “Findings of Fact”—that is, its findings as to the operative facts—
did not go against the weight of the evidence and ruled they would stand and
“not be disturbed on appeal.” Thus, the Appeals Board adopted as its own the
following findings of fact made by the ALJ:
         The claimant conducted a service call on June 28, 2015.
         Prior to leaving the service call, the claimant provided the
         customer with his private telephone number. Later he was
         summoned by that same customer to correct an installation
         defect of the communication equipment that the claimant
         installed the previous day. The claimant returned to the
         customer’s home the following day, the claimant’s day off,
         and performed this work.
         Performance of work ‘off the clock’ is a violation of company
         policy. Employees are rewarded for installations which do
         not require an R-12 or do-over for installation repairs
         which were not incorrectly performed initially. The
         claimant’s return to the customer’s home ‘off-the-clock’
         spared the claimant an R-12 which would work as a
         demerit against future reward bonuses. Claimant was




                                      17
           aware of this policy at the time the return [sic] to the
           customer’s home on June 29th.
           The claimant was on final warning at the time of the
           dismissal incident. On June 23, 2015, the employer issued
           an employee communication which included a reminder of
           the claimant’s obligation to adhere to the standards and
           rules as set forth in the employee handbook. Claimant was
           also admonished that this was his final warning due to
           falsification of company records which occurred on
           June 17th.
      The Appeals Board “supplemented” these findings with one additional
finding:

           “The employer became aware of the claimant’s work off the
           clock because the customer complained that items were
           missing from her home after the claimant and his children
           were there. The claimant was or should have been aware
           of the employer’s policies because they were written and he
           had participated in training about them.”
      The Board also adopted the ALJ’s “Reasons for Decision,” “modified” in
one regard. This modification consisted of replacing “paragraph six” of the
ALJ’s enumerated reasons, which had stated as follows:
           In the present case, the claimant intentionally violated an
           important duty and obligation to maintain accurate
           company records. The claimant’s return to a customer’s
           home for repair of a previous installation was done to
           subvert the employer’s policy regarding R-12’s or do-overs
           which would result in the claimant’s loss of credit toward
           bonuses or other rewards or incentives for good job
           performance. Furthermore, the claimant was aware that
           he was on final written warning at the time of service call
           incident [sic]. The prior warning should have raised the
           claimant’s awareness of the importance to adhere to
           company policy. The claimant is dismissed from his most
           recent employment for misconduct.
      In its place, the Appeals Board stated:


                                         18
          In this case, the claimant failed to comply substantially
          with the directions of his employer concerning the service
          in which he was engaged by returning to the customer’s
          home to work off the clock. His obedience was not
          impossible or unlawful and imposed no new or
          unreasonable burdens upon him. The claimant had
          received prior warnings for insubordination in the form of
          other policy violations. The final incident which resulted in
          his discharge interfered with the orderly conduct of the
          employer’s business and threatened to injure the
          employer’s interest in a consequential or substantial
          manner. Under these circumstances, the claimant’s
          conduct was not simply an error in judgment, but a willful
          or wanton, substantial breach of his duty to the employer,
          tending to injure the employer. As such, the employer
          discharged the claimant for misconduct connected with his
          most recent work.[7]
      The Appeals Board thus summarized the state of the case as follows:
“[W]e adopt the [ALJ’s] issue statement, the supplemented findings of fact
and the modified reasons for decision as our own.”8
      Land is also correct that in its order denying his writ petition, the trial
court cited to the sixth paragraph of the ALJ’s “Reasons for Decision” and did
not acknowledge or address the Appeals Board’s modification of that




      7 We note the findings of fact and the pivotal reason for decision
identify Land’s violations of Dish’s policy concerning off-the-clock work and
not any policy, written or unwritten, about technicians providing customers
with direct phone numbers.
      8 Although the paragraphs in the ALJ’s decision are not numbered, at
the hearing on Land’s writ petition both parties identified the sixth
paragraph of the ALJ’s “Reasons for Decision” as the paragraph modified by
the Appeals Board. And while the Board also, at one point, stated it was
modifying the “findings of fact,” it is apparent from the entirety of its decision
the modification was to the ALJ’s “Reasons for Decision,” as the parties,
themselves, acknowledged.

                                        19
paragraph. And in some circumstances, such oversight by a trial court could
require reversal and remand.
      However, that is not the case here because nearly every one of the
specific factual determinations referenced in the sixth paragraph of the ALJ’s
reasons for decision, and which the trial court identified in its denial order,
were also set forth in the ALJ’s “Findings of Fact,” which the Appeals Board
adopted as its own. These findings included the following: Land returned to
the Santa Rosa customer’s home “ ‘off the clock’ [which was] a violation of
company policy.” Land was aware of this policy. The off-the-clock return
spared Land “an R-12 which would work as a demerit against future reward
bonuses.” And Land was “on final warning” at the time of “the dismissal
incident.”
      Thus, even if the trial court improperly cited to the sixth paragraph of
the ALJ’s “Reasons for Decision,” rather than to the Appeals Board’s
modification of that paragraph, this error was not prejudicial, given the
Board’s express adoption of the factual findings the trial court identified as
significant.
      Mercury Ins. Co. v. Lara (2019) 35 Cal.App.5th 82 (Mercury), on which
Land relies, is distinguishable. In that case, the trial court granted a writ of
mandate against the state Insurance Commissioner. The Court of Appeal
reversed, concluding the trial court had failed to recognize it was the
“plaintiff’s burden to show the findings in the Commissioner’s Decision were
not supported by the evidence” and had also failed to accord the
commissioner’s decision the presumption of correctness required by Fukuda.
Indeed, the trial court “paid scant if any attention to the findings of the
Commissioner’s Decision or whether they were supported by the weight of the
evidence.” (Mercury, at p. 96.)


                                       20
      Here, in contrast, the trial court cited to Fukuda. Moreover, the
Appeals Board adopted the ALJ’s findings of fact, and it is these findings on
which the trial court focused.
C. The Appeals Board’s Refusal to Consider the Belated Declaration
      Land also asserts the Appeals Board “improperly refused to consider”
the Santa Rosa customer’s declaration which would have “effectively refuted
the crucial finding that Land ‘was on final warning at the time of the
dismissal incident.’ ”
      The Board refused to consider this declaration, stating: “The claimant
has included new and additional evidence along with repeating substantially
the same allegations made during the [ALJ] hearing. The additional
evidence has not been considered in our deliberations, as it would be
improper and would violate due process.”
      In an unemployment insurance benefits case, a party appearing before
an ALJ “shall have his or her evidence and witnesses and be ready to
proceed.” (Cal. Code Regs., tit. 22, § 5062, subd. (a).) On appeal to the
Appeals Board, “An application to present new or additional evidence shall
state the nature of the evidence, the materiality of such evidence, and the
reasons why such evidence was not introduced at the hearing before the
[ALJ]. If the new or additional evidence is documentary in nature, the
applicant shall attach the evidence to the application. No such evidence shall
be considered by the board unless the board admits it.” (Id., § 5102,
subd. (d).)
      As part of his 10-page written submission to the Appeals Board, Land
included the declaration from the Santa Rosa customer, which stated in
pertinent part:
         I believe [the installation date] to be right after the
         Memorial Day holiday, Monday, May 25th or the following

                                       21
         day Tuesday May 26th, then a return visit Wednesday May
         27th. It’s possible that Mr. Land installed the service on
         Friday, May 29th with a return visit on Saturday, May
         30th. . . .
         [¶] . . . [¶]
         I contacted [Dish] Human Resources Dept. in June of 2015,
         approximately three to four weeks after the May 2015
         installation date. I spoke with a manager who referred me
         to Naomi in human resources. Naomi and I communicated
         on the phone and via email concerning Mr. Land’s
         installation . . . at my home.
      Land explained it was not until “review of the ALJ Decision [that he]
realized that certain factual chronological information presented . . . was
incorrect.” He did not explain why, during the hearing, he had not disputed
McGowan’s testimony that the Santa Rosa incident occurred on June 28th or
clarified the trial court’s assumption, following that testimony, that the
incident occurred on that date.
      As Land points out, it is clear the date of the Santa Rosa incident was
pivotal to the ALJ’s decision. The ALJ viewed the incident as being the
second time Land violated the company’s no “off the clock” work policy and
found he had done so to avoid an “R-12, which would work as a demerit
against future reward bonuses.” The ALJ also found Land was aware of “this
policy,” although he did not state whether this finding was based on
McGowan’s testimony about the mid-June training, or his testimony about
other training, or the references in the “Employee Consultation” forms to
training and to the employee handbook. The ALJ further found Land “was
on final warning at the time of the dismissal incident,” a finding based on the
employee consultation form dated June 23 and issued in conjunction with the
Cotati complaint (which complaint Dish had received on June 17). This
“prior warning,” said the ALJ, “should have raised [Land’s] awareness of the

                                       22
importance to adhere to company policy.” The ALJ therefore concluded, in its
“Reasons for Decision,” that Land had been dismissed “for misconduct.”
      Because the Appeals Board refused to consider the proffered
declaration of the Santa Rosa customer, it accepted the factual scenario as
found by the ALJ and, thus, decided Land’s appeal based on this same
supposed sequence of events. The Board concluded, as stated in its
modification to the ALJ’s reasons for decisions, Land failed “to comply
substantially with directions of his employer concerning the service . . . by
returning to the customer’s home to work off the clock.” Land “had received
prior warnings for insubordination in the form of other policy violations. The
final incident which resulted in discharge interfered with the orderly conduct
of the employer’s business . . . .” And Land’s conduct “was not simply an
error in judgment, but a willful or wanton, substantial breach of his duty to
his employer.”
      While it is only in a very unusual case that we will conclude the
Appeals Board abused its discretion in failing to consider new evidence, we so
conclude in this case, since the date on which the Santa Rosa incident
occurred, as opposed to the date Dish received the complaint from the
customer, was pivotal to the ALJ’s decision and to the Appeals Board’s
reasoning for upholding it.
      The Appeals Board correctly points out Land did not explain to the
Board why evidence as to the correct date on which the Santa Rosa incident
occurred could not have been provided at the administrative hearing. And
certainly, Land could have disputed McGowan’s testimony. We observe,
however, that the ALJ also had before him the employee consultation forms.
These forms clearly indicate the dates stated therein are the dates Dish
received the customer complaints. The forms do not specify, or reflect, the


                                       23
dates of the service calls giving rise to the complaints. Therefore, the forms,
themselves, raised some doubt as to McGowan’s testimony that the Santa
Rosa incident occurred on the date set forth in the employee consultation
form prepared in connection with that incident.
      In addition, while the Appeals Board concluded it would have
“violate[d] due process” to allow the proffered declaration, that is hardly the
case. The Board notified Dish of the declaration and told it that if the Board
chose to consider it, Dish would have an opportunity to respond. Accordingly,
Dish would have been accorded ample due process.
      The Board makes no claim that responding to the declaration, by either
confirming or disputing the actual date of the service call, would have been
unduly burdensome on Dish. Indeed, we cannot imagine that this
information would not have been readily available to Dish.
      Finally, we are cognizant of the “ ‘ “humanitarian purpose of the
unemployment compensation statutes.” ’ ” (Paratransit, supra, 59 Cal.4th at
p. 566.)
      We therefore conclude that, in this case, the need for accuracy as to the
chronology of the events in determining Land’s eligibility for unemployment
insurance benefits outweighs the deficiencies in his proffer of new evidence to
the Appeals Board. We further conclude, given the potential significance of
this new evidence, the Board’s refusal to consider it constituted a prejudicial
abuse of discretion, requiring reversal of the trial court’s denial of Land’s writ
petition with directions to grant the petition and remand the matter to the
Appeals Board to either (a) accept and consider the declaration of the Santa
Rosa customer and allow Dish to present further evidence as to the date of
that service call, and in light of such evidence, to reconsider its decision; or
(b) remand the matter to the ALJ to accept and consider the declaration of


                                        24
the Santa Rosa customer and allow Dish to present further evidence as to the
date of that service call, and in light of such evidence, to make new findings
of fact and reasons for decision. (See Voices of the Wetlands v. State Water
Resources Control Bd. (2011) 52 Cal.4th 499, 527 (Voices of the Wetlands),
quoting Keeler v. Superior Court (1956) 46 Cal.2d 596, 600 [“there is ‘no
question’ of a court’s power . . . [citation] to remand, prior to a final
mandamus judgment, for further necessary and appropriate agency
proceedings; ‘aside from’ court’s power under [Code Civ. Proc.,] § 1094.5 to
enter judgment remanding for consideration of evidence not available, or
improperly excluded, in original agency proceeding, ‘such a power to remand’
prior to judgment ‘also exists under the inherent powers of the court’ ”].)9
      We therefore need not, and do not, consider Land’s claim that the trial
court erred in refusing to consider the two additional declarations he offered
during the mandamus proceedings.
      We likewise do not consider Land’s additional claim that the findings of
fact (those made by the ALJ and adopted by the Appeals Board, as well as the
Board’s own supplemental finding) do not, as a matter of law, support a
denial of unemployment benefits under the controlling legal standard as
explicated in Paratransit, supra, 59 Cal.4th at pages 562–565. The findings
of fact made following issuance of a writ of mandate and further



      9  “[S]ubdivision (f) of [Code of Civil Procedure] section 1094.5 provides
that, when granting mandamus relief, the court may ‘order the
reconsideration of the case in the light of the court’s opinion and judgment.’
(Italics added.) This clearly implies that, in the final judgment itself, the
court may direct the agency’s attention to specific portions of its decision that
need attention, and need not necessarily require the agency to reconsider, de
novo, the entirety of its prior action.” (Voices of the Wetlands, supra,
52 Cal.4th at p. 528.)


                                         25
administrative proceedings may, or may not, result in a different decision as
to Land’s eligibility for unemployment insurance benefits.
                                  DISPOSITION
      The trial court judgment is reversed with directions to grant Land’s
writ petition and issue an appropriate writ of mandate directing the Appeals
Board to either (a) accept and consider the declaration of the Santa Rosa
customer and allow Dish to present further evidence as to the date of that
service call, and in light of such evidence, to reconsider its decision; or
(b) remand the matter to the ALJ to accept and consider the declaration of
the Santa Rosa customer and allow Dish to present further evidence as to the
date of that service call, and in light of such evidence, to make new findings
of fact and reasons for decision. Appellant is awarded costs on appeal.




                                        26
                                       _________________________
                                       Banke, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Sanchez, J.




A153959, Land v. California Unemployment Insurance


                                  27
Filed 9/1/20
                               CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIRST APPELLATE DISTRICT

                                         DIVISION ONE


 JUSTIN LAND,
                                                        A153959
          Plaintiff and Appellant,
 v.                                                     (Alameda County
 CALIFORNIA UNEMPLOYMENT                                Super. Ct. No. RGl6825540)
 INSURANCE APPEALS BOARD et al.,
                                                       ORDER CERTIFYING OPINION FOR
          Defendants and Respondents.                  PUBLICATION

                                                       [NO CHANGE IN JUDGMENT]



THE COURT:
         The opinion in the above-entitled matter, filed on August 7, 2020, was not certified for
publication in the Official Reports. After the court’s review of a request under California Rules
of Court, rule 8.1120, and good cause established under rule 8.1105, it is hereby ordered that the
opinion should be published in the Official Reports.




Dated:                                 _______________________________
                                               Margulies, Acting      P. J.




                                                  1
Trial Court: Alameda County Superior Court

Trial Judge:   Hon. Kimberly E. Colwell

Counsel:

Garfinkle Law Office, Gary S. Garfinkle and Maria J. Garfinkle, for Plaintiff and Appellant.

Xavier Becerra, Attorney General, Cheryl L. Feiner, Assistant Attorney General, Susan M.
Carson, Dane C. Barca and Nimrod P. Elias, Deputy Attorneys General, for Defendants and
Respondents.




                                               2